UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENTCOMPANIES Investment Company Act file number: 811-21335 Exact name of registrant as specified in charter: Optimum Fund Trust Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: March 31 Date of reporting period: March 31, 2010 Item 1. Reports to Stockholders Optimum Fund Trust May 28, 2010 This brochure accompanies an annual report for the information of Optimum Fund Trust shareholders, but it may be used with prospective investors when preceded or accompanied by a current prospectus for Optimum Fund Trust. You should consider the investment objectives, risks, charges, and expenses of the investment company carefully before investing. The prospectus contains this and other important information about the Funds. Prospectuses for Optimum Fund Trust are available from your financial advisor, online at www.optimummutualfunds.com, or by phone at 800 914-0278. Please read the prospectus carefully before you invest or send money. The figures in the annual report for Optimum Fund Trust represent past results, which are not a guarantee of future results. The return and principal value of an investment in a Fund will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Optimum Fixed Income Fund Optimum International Fund Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund Annual Report March 31, 2010 Table of contents > Portfolio management review Optimum Fixed Income Fund 1 Optimum International Fund 4 Optimum Large Cap Growth Fund 7 Optimum Large Cap Value Fund 10 Optimum Small-Mid Cap Growth Fund 13 Optimum Small-Mid Cap Value Fund 15 > Performance summary Optimum Fixed Income Fund 18 Optimum International Fund 22 Optimum Large Cap Growth Fund 24 Optimum Large Cap Value Fund 26 Optimum Small-Mid Cap Growth Fund 28 Optimum Small-Mid Cap Value Fund 30 > Disclosure of Fund expenses 32 > Sector/Country allocations and top 10 holdings 34 > Financial statements Statements of net assets 38 Statements of assets and liabilities 80 Statements of operations 81 Statements of changes in net assets 82 Financial highlights 85 Notes to financial statements 109 > Report of independent registered public accounting firm 126 > Other fund information 127 > Board of trustees and officers addendum 130 > About the organization 132 On January 4, 2010, Delaware Management Holdings, Inc., and its subsidiaries (collectively known by the marketing name of Delaware Investments) were sold by a subsidiary of Lincoln National Corporation to Macquarie Group Limited, a global provider of banking, financial, advisory, investment and funds management services. Please see your Funds’ prospectus and any supplements thereto for more complete information. Investments in Optimum Fixed Income Fund, Optimum International Fund, Optimum Large Cap Growth Fund, Optimum Large Cap Value Fund, Optimum Small-Mid Cap Growth Fund, and Optimum Small-Mid Cap Value Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies, and are subject to investment risk, including possible delays in repayment and loss of income and capital invested.
